Citation Nr: 0531939	
Decision Date: 11/25/05    Archive Date: 12/02/05

DOCKET NO.  03-27 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for pathology causing 
chest pain, to include a heart condition.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1964 to March 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, that denied service connection for a heart 
condition on the merits.  In August 2004, the veteran 
testified before the Board at a hearing that was held at the 
RO.

The Board observes that service connection for a pathology 
causing chest pain was previously denied in a June 1996 RO 
decision.  The Board notes that the claim presently on appeal 
is framed as entitlement to service connection for a heart 
condition.  However, the Board finds that the prior 
adjudication was of the same claim, however styled.  See 
Ashford v. Brown, 10 Vet. App. 120 (1997).  Thus, although 
the RO has adjudicated the issue of entitlement to service 
connection for a heart condition on the merits, the Board 
must consider the question of whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  If the Board finds that no such evidence has been 
offered, that is where the analysis must end, and what the RO 
may have determined in that regard is irrelevant.  See 
Barnett, supra.

For the reasons stated below, the Board finds that new and 
material evidence has been received regarding the claim for 
service connection for a pathology causing chest pain, to 
include a heart condition, but that additional development is 
necessary regarding the underlying service connection claim.  
Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on his part.

Lastly, the Board notes that at his August 2004 hearing, and 
in an August 2004 statement, the veteran applied to reopen 
previously denied claims of service connection for 
depression, to include as secondary to his service-connected 
back condition, and entitlement to a total disability rating 
for compensation based on individual unemployability.  The 
Board refers these matters to the RO for appropriate action.


FINDINGS OF FACT

1.  The claim for service connection for a pathology causing 
chest pain, to include a heart condition, was previously 
denied in a June 1996 rating decision; the veteran did not 
appeal that decision.

2.  Evidence received since the June 1996 decision raises a 
reasonable possibility of substantiating the veteran's claim.


CONCLUSIONS OF LAW

1.  The June 1996 RO decision that denied service connection 
for a pathology causing chest pain, to include a heart 
condition, is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2005).

2.  New and material evidence has been received to reopen a 
claim for service connection for a pathology causing chest 
pain, to include a heart condition.  38 U.S.C.A. §§ 5108, 
7104 (West 2002); 38 C.F.R. § 3.156 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a decision dated in June 1996, the RO denied the veteran's 
claim for service connection for a pathology causing chest 
pain, to include a heart condition.  The veteran withdrew his 
appeal of this issue at a January 2000 RO hearing and 
confirmed the withdrawal in May 2001.  A finally adjudicated 
claim is an application which has been allowed or disallowed 
by the agency of original jurisdiction, the action having 
become final by the expiration of one year after the date of 
notice of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2005).  
The June 1996 decision is final because the veteran did not 
appeal it.

The claim for entitlement to service connection for a 
pathology causing chest pain, to include a heart condition, 
may be reopened if new and material evidence is submitted.  
Manio v. Derwinski, 1 Vet. App. 140 (1991).  The veteran 
filed this application to reopen his claim in November 2001.  
Under the applicable provisions, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with the previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2005).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

Very briefly, the evidence before VA at the time of the prior 
final RO decision consisted of the veteran's service medical 
records, post-service medical records, and the veteran's own 
statements.  The RO found that there was no evidence of a 
chronic chest or heart condition at separation or related to 
active service, and the claim was denied.  

After the denial of his claim for service connection for a 
pathology causing chest pain, to include a heart condition, 
the veteran sought to reopen the claim in November 2001.  The 
Board finds that the evidence received since the last final 
RO decision is not cumulative of other evidence of record and 
raises a reasonable possibility of substantiating his claim.

Evidence received since the last final RO decision includes a 
November 1996 VA X-ray of the veteran's chest.  The clinical 
history on the report of X-ray examination indicates that the 
veteran has hypertension and is presumed to have 
costochondritis in the mid-sternal area.  Other newly 
received evidence includes VA treatment records dated through 
January 2000, which demonstrate that the veteran received 
treatment for hypertension, chest pain, and edema.  The edema 
was felt likely to be the result of NSAIDS the veteran was 
prescribed for his service-connected back disability.

Additional evidence includes an April 2000 general medical 
examination for VA, performed by QTC Medical Services in 
connection with the veteran's claim for an increased rating 
for his service-connected low back disability.  At this 
examination, the veteran reported having been diagnosed with 
hypertension in 1972, and having had trouble with chest pain 
and discomfort since that time.  The examiner diagnosed the 
veteran with hypertension and chest discomfort, and noted 
that he had 1+ edema of the lower extremities.  In addressing 
the etiology of the edema, the examiner stated that this 
condition was more likely than not related to the veteran's 
cardiac dysfunction, rather the stated use of NSAIDS or other 
medications.  The examiner further noted that peripheral 
edema and heart failure can occur with the use of NSAIDS.  
Finally, the examiner noted that these symptoms should abate 
with the discontinuance of these medications, and that, based 
on a review of the veteran's records, he had discontinued use 
of NSAIDS in May 1997 due to leg edema.

Other newly submitted evidence includes October 2001 records 
of hospitalization from Southern Regional Medical Center, 
where the veteran was admitted for circumcision.  These 
records note that the veteran had hypertension.  An EKG 
performed during the hospitalization suggested that the 
veteran had previously had a myocardial infarction, although 
the date of this was unknown.  

Finally, newly submitted evidence includes the veteran's 
statements, in testimony and in writing, relating his current 
condition to his active duty, and, alternatively, as 
secondary to medication prescribed for his service-connected 
low back disability.

The Board finds that the evidence submitted since the final 
June 1996 rating decision is new and material and the claim 
should be reopened.  Specifically, the results of the March 
2000 QTC examination which suggest that peripheral edema and 
heart failure can occur with the use of NSAIDS, is evidence 
that is both new and material.  This statement raises the 
possibility that the veteran may be entitled to service 
connection for a heart condition, at least on a secondary 
basis.  This statement was not previously considered by 
agency decision makers, is not cumulative or redundant, 
relates to unestablished facts necessary to substantiate the 
claim, and raises a reasonable possibility of substantiating 
the claim.  38 C.F.R. § 3.303.  New evidence is sufficient to 
reopen a claim if it contributes to a more complete picture 
of the circumstances surrounding the origin of a veteran's 
disability, even where it may not convince the Board to grant 
the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

With respect to the claim to reopen, the Board finds that VA 
has substantially satisfied the duties to notify and assist 
as required under 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. § 3.159 (2005).  To the extent there 
may be any deficiency of notice or assistance, there is no 
prejudice to the appellant in proceeding with this issue 
given the favorable nature of the Board's decision with 
regard to reopening the claim.  


ORDER

The claim for service connection for a pathology causing 
chest pain, to include a heart condition, is reopened.  To 
that extent only, the appeal is allowed.



REMAND

As the Board has determined that the previously denied claim 
for service connection for a pathology causing chest pain, to 
include a heart condition, may be reopened, the second step 
for the Board in this case is to assess the new and material 
evidence in the context of the other evidence of record and 
make new factual determinations.  See Masors v. Derwinski, 2 
Vet. App. 181, 185 (1992) 

While the QTC examiner in this case has stated that 
peripheral edema and heart failure may occur with use of 
NSAIDS, he did not opine as to whether the veteran's current 
chest or cardiovascular problems are related to the use of 
NSAIDS prescribed for his service-connected back disability.  
Accordingly, the Board finds that an examination and opinion 
as to whether the veteran's current chest or cardiovascular 
problems are related to the use of NSAIDS prescribed for his 
service-connected back disability are necessary in order to 
fairly decide the merits of the veteran's claim.

The Board notes that at his August 2004 hearing, the veteran 
indicated that he had last received VA treatment for his 
cardiovascular problems approximately six weeks prior to the 
hearing.  On remand, VA records dated after January 2001 
should be associated wit the file.  See Bell v. Derwinski, 
2 Vet. App. 611 (1992).  The veteran also indicated that he 
had received private treatment in July 2004 from Sharon 
Horesh, M.D., related to his cardiovascular problems.  These 
records have not yet been associated with the record and 
should similarly be obtained upon remand.  See 38 C.F.R. 
§ 3.159(c).  

In view of the foregoing, the case is remanded for the 
following actions:

1.  Ask the veteran to identify all VA 
and non-VA medical providers who have 
examined or treated him for chest or 
cardiovascular problems since January 
2000 that VA does not already have.  A 
request should also specifically be 
made for records from Sharon Horesh, 
M.D., dated in approximately July 2004 
and later.  Then, obtain copies of the 
related medical records which are not 
already in the claims folder.

2.  Schedule the veteran for a VA 
cardiovascular examination for the 
purpose of ascertaining the etiology of 
his various chest or cardiovascular 
disorders, including, but not limited 
to, chest pain (costochondritis), 
hypertension, and a possible previous 
myocardial infarction.  Any further 
indicated studies must also be 
conducted.  The claims file and a 
separate copy of this remand must be 
made available to and reviewed by the 
examiner prior and pursuant to 
conduction and completion of the 
examination.  The examiner must 
indicate that the claims file was 
reviewed in conjunction with the 
examination.  

The examiner should provide an opinion 
as to whether it is at least as likely 
as not that any chest pain, 
hypertension, myocardial infarction, or 
any other cardiovascular disorder, 
including edema, which may be 
diagnosed, is causally or etiologically 
related to the NSAIDS prescribed for 
the veteran's service-connected back 
disability, or to his period of active 
service.  The examiner should also 
provide an opinion as to whether the 
veteran's service-connected back 
disability, to include medication 
prescribed for treatment of that 
condition, increases the severity of 
any current cardiovascular disorder.  
All necessary studies should be 
accomplished if deemed necessary.  Any 
opinions expressed by the examiner must 
be accompanied by a complete rationale.

3.  Then, after ensuring any other 
necessary development has been 
completed, readjudicate the claim for 
service connection for a pathology 
causing chest pain, to include a heart 
disorder, and for service connection 
for pathology causing chest pain, to 
include a heart disorder, on a 
secondary basis.  If the action remains 
adverse to the veteran, provide the 
veteran and his representative with a 
supplemental statement of the case and 
allow him an appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to this Board for 
the purpose of appellate disposition, 
if in order.  The Board intimates no 
opinion as to the ultimate outcome of 
this case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
M. E. LARKIN 
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


